Exhibit 10.1

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of March 24, 2016, is
entered into between TRAC Interstar LLC, a Delaware limited liability company
(the “New Subsidiary”) and BANK OF AMERICA, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement dated as of August 9, 2012 (as the same may be amended, modified,
extended or restated from time to time, the “Credit Agreement”) among INTERPOOL,
INC. (the “Borrower”), the other Loan Parties party thereto, the Lenders party
thereto and the Administrative Agent for the Lenders.  All capitalized terms
used herein and not otherwise defined herein shall have the meanings set forth
in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:

 

1.  The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit Agreement. 
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.09 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in Article
X of the Credit Agreement, the prompt payment and performance of the Guaranteed
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms thereof
and agrees that if any of the Guaranteed Obligations are not paid or performed
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise), the New Subsidiary will, jointly and severally
together with the other Loan Guarantors, promptly pay and perform the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, as a
mandatory prepayment, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.

 

2.  If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.

 

3.  The address of the New Subsidiary for purposes of Section 9.01 of the Credit
Agreement is as follows:

 

750 College Road East

Princeton, New Jersey 08540

Attention:  Keith Lovetro, President

Email:  klovetro@tracintermodal.com

 

--------------------------------------------------------------------------------


 

Facsimile No:  (609) 452-8211

 

with a copy to:

 

750 College Road East

Princeton, New Jersey 08540

Attention:  Chris Annesse, Chief Financial Officer

Email:  cannesse@tracintermodal.com

Facsimile No:  (609) 452-8211

 

4.  The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

 

5.  This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument.

 

6.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

 

TRAC INTERSTAR LLC,

 

as the New Subsidiary

 

 

 

 

By:

 

 

Name:

Christopher Annese

 

Title:

Chief Financial Officer

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

BANK OF AMERICA, N.A., as the Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------